MADDOX, Justice
(dissenting).
The basis of this petition for the writ of certiorari is that the case presents material questions of first impression: Whether notice of revocation of acceptance served on the creditor was insufficient and whether the creditor’s purchase money security interest had priority over the purchasers’ security interest arising under Ala.Code 1975, § 7-2-711(3).
I believe that these are substantial questions involving an interpretation of provisions of Alabama’s Commercial Code; I would issue the writ and review the issues. By writing to issue the writ, I should not be understood as saying that the Court of Civil Appeals erred, only that I would like to review the issues.